Citation Nr: 0612471	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-36 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and a right shoulder disability. 


FINDINGS OF FACT

1.  There is no diagnosis of PTSD that meets regulatory 
requirements.

2.  The veteran does not have diagnosis of a right shoulder 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).

2.  The criteria for service connection for a right shoulder 
have not been met.
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2002 and 
December 2002; a rating decision in January 2003; and a 
statement of the case in August 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir. 
Apr. 5, 1996) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2003 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA obtained several examinations.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

Post Traumatic Stress Disorder

The veteran seeks service connection for PTSD based on events 
that he experienced in the Republic of Vietnam from October 
1968 to April 1970.  
  
Service connection for PTSD generally requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Medical evidence must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  38 C.F.R. §§ 3.304 (f), 4.125(a). 

Service medical records showed no complaints or treatment for 
any psychiatric condition in service.

A VA psychiatric examiner in September 1970 noted that the 
veteran was "...a mildly tense youngster in a vindictive 
attitude for compulsory service in the army."  He diagnosed 
the condition as mild anxiety state. 

The veteran submitted a January 2003 letter from a private 
psychiatrist who stated that he had treated the veteran for 
anxiety and depression in April and May 1970.  He further 
stated that the veteran complained of "bad dreams" of his 
Vietnam experiences and was having trouble adjusting to 
civilian life.  The veteran was reluctant to describe his 
experiences and did not return after four appointments.  The 
psychiatrist concluded that the veteran, in 1970, had a 
clinical picture of depression that would now be diagnosed as 
PTSD.  However, the physician did not indicate that a current 
diagnosis of PTSD was warranted pursuant to the criteria 
found in DSM-IV.

In a December 2003 letter, a private physician stated that he 
had treated the veteran as an outpatient and inpatient at a 
private hospital since 1998 for six diseases including PTSD.  
He provided no clinical details for the diagnosis. 

The veteran sought psychiatric treatment from a VA clinic in 
August 2001.  The record showed that the veteran also 
received social worker counseling and medication in October 
2001, May 2002, and August 2002.  Although the veteran was 
screened for PTSD, no clear diagnosis was recorded.

The veteran underwent a comprehensive initial evaluation for 
PTSD in December 2002.  The VA examiner reviewed service 
medical records and the claims file.  He noted that the 
clinic had diagnosed PTSD and major depressive disorder.  He 
further noted the veteran's oral reports of stressors that he 
experienced in Vietnam including the death of a soldier in 
the same guard bunker a night earlier (he did not witness the 
death), drinking from a river before later hearing reports of 
bodies in the river, and an accidental discharge of his 
weapon near a fellow soldier (no injury).  The examiner noted 
that the veteran did not participate in active combat with 
the enemy.  He also noted several post-service stressors that 
included the death of his estranged first wife and other 
domestic and work interpersonal problems. 

On examination, the veteran's mood was depressed and his 
affect was constricted.  His thought processes were coherent 
and logical with well organized speech.  There was no 
evidence of hallucinations, delusions, phobias, or suicide 
ideations.  He displayed good memory, judgment, and insight.  
The veteran stated that he was felling sad, depressed, and 
irritable with anxiety, restlessness, an inability to 
concentrate, and loss of sleep. 

The examiner concluded that the veteran's mental disorder did 
not meet the requirements of DSM-IV for PTSD.  The veteran 
was not able to describe in detail a severe or horribly 
traumatic event.  He was not angry, anxious, or depressed 
when describing his experiences.  He was not able to express 
the content of his nightmares, and his memories of Vietnam 
were not persistent, distressing thoughts about specific 
traumatic events.  He did not report feelings of intense 
fear, helplessness, or horror at his experiences.  There was 
no evidence of avoidance of stimuli associated with the 
events.   His memories were not intrusive, persistent, and 
distressing thoughts that interfered with daily functions.  

The veteran submitted a written list of stressors in February 
2002.  In addition to the incidents he described to the 
examiner in December 2001, the veteran expressed general 
anxiety from rocket, mortar, and insurgent attacks on his 
base and on truck convoys over routes that he traversed.  
None of the events described personal participation in 
combat.  He stated that he was awarded the "Vietnam Combat 
Medal" but his personnel records show award of the Vietnam 
Campaign Medal and no combat awards. 

The Board notes that the examiner in December 2002 did 
diagnose major depressive disorder and confirmed that 
diagnosis in a follow-up examination in November 2003, noting 
again that the veteran displayed no PTSD symptoms.  The 
veteran was hospitalized from January to February 2004 for 
depression and organic diseases.  There was no notation in 
the hospital records of any PTSD symptoms or diagnosis.  
Major depressive disorder is a different diagnostic condition 
and is not before the Board for adjudication.  

The Board concludes that the veteran does not have a 
diagnosis of PTSD that meets the requirements of 38 C.F.R. 
§ 4.125 and DSM-IV.  The Board places considerable weight on 
the conclusion of the examiner in December 2002 and November 
2003 who reviewed the entire record and conducted a personal 
examination.  Although the Board considered the opinions of 
the private psychiatrist relating to treatment in 1970 and 
the private physician's records from 1998 to 2003, neither 
provided a sufficiently detailed clinical evaluation of the 
veteran's condition or its relationship to stressors 
necessary for a diagnosis that meets regulatory requirements.  
Moreover, the VA examiner in September 1970 diagnosed a mild 
anxiety state, not PTSD.  

In sum, the weight of the credible evidence demonstrates that 
the veteran does not have a diagnosis of PTSD that meets the 
criteria of DSM-IV that is related to his active service or 
any incident therein.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the claim must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Shoulder Disability

The veteran seeks service connection for a right shoulder 
disability that he contends is a result of an injury and 
treatment while in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 
13 Vet. App. 1, 8 (1999).

Service medical records showed that the veteran sought 
medical treatment on one occasion in June 1968 for an aching 
right shoulder.  The examining physician noted that there was 
no known injury and that the veteran stated that the aching 
started upon rising in the morning.  The veteran had full 
range of motion without crepitation or point tenderness.  The 
examiner diagnosed, "min bursitis (possible)," and 
prescribed medication.  The veteran returned to duty.  There 
was no notation in the April 1970 discharge examination for 
residuals of injury to the right shoulder or any other 
related condition. 

In February 2003 and May 2003, the veteran sought treatment 
at a VA clinic for right side costal pain that he said 
limited his movement. The diagnosis was lower back pain due 
to myositis.  The veteran was provided medication and heating 
pads.  There was no diagnosis of a specific shoulder 
disability or measured limitation of motion.  In a 
comprehensive hospital admission examination in September 
2003, the veteran denied any joint pain, stiffness, swelling, 
or decrease in range of motion. 

The Board concludes that there is no current diagnosis of a 
right shoulder disability.  The veteran's shoulder ache in 
service was a single acute episode that was not a result of 
an injury.  It was satisfactorily resolved because there were 
no further complaints or limitations of duty in service and 
no notations of a chronic condition on his discharge 
examination.  The two complaints in 2003, almost 35 years 
later, were isolated and without a specific shoulder 
diagnosis or measured limitation of motion.  

The veteran contends that a VA compensation and pension 
examination should be conducted.  However, no examination is 
necessary to decide the claim since the evidence does not 
establish a current diagnosed disability.  38 C.F.R. § 3.159 
(c) (4) (2005). 

In sum, the weight of the credible evidence demonstrates that 
the veteran does not have a right shoulder disability that is 
related to his active service or any incident therein.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied. 

Service connection for a right shoulder disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


